Case 3:19-cv-00046-NKM-JCH Document 84 Filed 07/31/20 Page 1 of 2 Pageid#: 258

                                                                                           07/31/2020


                                   UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF VIRGINIA
                                         CHARLOTTESVILLE DIVISION

   DEANDRE HARRIS,
                                                              CASE NO. 3:19-cv-00046
                                     Plaintiff,

                              v.                               ORDER

   JASON KESSLER, et al.,
                                                               JUDGE NORMAN K. MOON
                                     Defendants.


        This matter is before the Court further to its Show Cause Order entered on June 30, 2020.

 Dkt. 81. After Plaintiff’s counsel failed to timely respond to several motions to dismiss, the Court

 ordered Plaintiff’s counsel to show cause why this action should not be dismissed for failure to

 prosecute, and to file its response to the outstanding motions to dismiss by July 7, 2020. As

 directed, Plaintiff’s local counsel responded to the Show Cause Order, Dkt. 83, and responded to

 the outstanding motions to dismiss, Dkt. 82.

        In the response to the Show Cause Order, counsel states that “[l]ocal counsel was asked to

 enter its appearance by Attorney Lee Merritt, who is counsel intending to appear pro hac vice. The

 application to appear pro hac vice for Mr. Merritt is forthcoming as the certificate of good standing

 is being requested.” Dkt. 83 at 1. The response also refers to difficulty in obtaining the certificate

 of good standing. Id. at 4. However, the response does not indicate when Mr. Merritt’s motion to

 appear pro hac vice will be filed, nor does it explain the difficulty in obtaining the certificate.

 Indeed, several weeks have passed and still no pro hac vice motion has been filed. This case was

 filed almost a year ago, Mr. Merritt has had ample time to move to appear pro hac vice, or Plaintiff

 can proceed with other counsel.



                                                   1
Case 3:19-cv-00046-NKM-JCH Document 84 Filed 07/31/20 Page 2 of 2 Pageid#: 259




        The Court DIRECTS that any motion to appear pro hac vice on behalf of Mr. Merritt shall

 be filed by August 7, 2020, if he intends to enter an appearance on behalf of Plaintiff. If such a

 motion is not filed, Plaintiff’s local counsel is DIRECTED to file a notice by August 7, 2020,

 indicating whether Plaintiff is prepared to proceed without Mr. Merritt’s appearance on his behalf.

 Upon the filing of Mr. Merritt’s pro hac vice motion, or if Plaintiff is prepared to proceed in his

 absence, the Court will withdraw its Show Cause Order.

        The Court advises Plaintiff’s counsel that failure to comply with this Order may result

 in dismissal of this action or other sanctions.

        The Clerk of Court is directed to send this Order to the parties.

        Entered this 31st     day of July, 2020.




                                                   2
